DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species A (embodied in Figures 1A, 2, 3, 9, and 10) directed to claims 1-3, 6, 8-14, 17 and 18 in the reply filed on 11/13/2020 is acknowledged. The traversal is on the ground(s) that “Applicant does not believe the species are obvious variants” (see Applicant’s Response at page 7). More specifically, Applicant states that “the Office has failed to identify any mutually exclusive features, as required by MPEP § 803(11)” (see Applicant’s Response at page 7). This is not found persuasive because the claimed inventions are indeed directed to a divergent subject matter and do require divergent searches in different classes and subclasses. 
It should be noted that the Applicant has not made a proper traversal by: providing evidence on the record that is showing the species are not patentably distinct or clearly admitted that this is the case, as required by the first paragraph on page 4 of the Election/Restriction Requirement. Furthermore, Applicant’s species perform different types of adjusting devices. A comparison Figure 1A with Figure 1B clearly demonstrates this difference. For example, Figure 1A illustrates an adjusting device 10 that comprises a volumetric flow regulator 12, while in alternative embodiment, as shown in Figure 1B, a corresponding adjusting device 10 includes a power regulator 12', wherein a tappet is guided through the control piston proceeding from the adjusting piston (see Paragraph [0015]). The divergent inventions also require different search terms. As part of any restriction requirement, the search and examination for these claimed inventions must . The requirement is still deemed proper and is therefore made FINAL
Claim Objections
3.	Claims 6 and 8 are objected to because of the following informalities:  
In claim 6, lines 23: “the entire free volume of the control piston receiving bore and thus also the pot-shaped recess is filled with hydraulic oil at adjusting pressure level” should be changed to -- the entire free volume of the control piston receiving bore, and thus, also the pot-shaped recess, is filled with a hydraulic oil at adjusting pressure level--.  
In claim 8, lines 1-2, “the control piston stepped on its outside is mounted in the control piston receiving bore” should be changed to -- the control piston is stepped on its outside and is mounted in the control piston receiving bore--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjusting pressure" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the control piston receiving bore" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the adjusting piston receiving bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the entire free volume" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the control piston receiving bore" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the adjusting cylinder" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is vague and indefinite because it sets forth that “in its wall it includes at least one adjusting pressure bore and at least one axial bore towards the side of the control piston opposite the pot-shaped recess and is fluidly connected to the adjusting cylinder receiving the adjusting piston”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, with respect to the recitation of “in its wall it includes”, it is not clear whether the “its wall” being a lateral wall of the control piston or a side wall of the pot-shaped recess or side wall of the control piston receiving bore or something else. Furthermore, while there is antecedent basis for the side of the control piston and the adjusting cylinder, the recitation of “connected to the adjusting cylinder receiving the adjusting piston” renders claim 6 indefinite, since it is unclear if this limitation sets forth a new structure or further defines the “adjusting pressure bore”, as recited in line 4.
Claim 8 is vague and indefinite because it sets forth that “the control piston stepped on its outside is mounted in the control piston receiving bore via a ring at one of its ends”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, with respect to the recitation of “at one of its ends”, it is not clear whether the “its ends” referring to the control piston receiving bore or to the control piston.
Claim 12 recites the limitation "the adjusting pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the control piston receiving bore" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the adjusting piston receiving bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 8-9, 12-14, 17 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemmen et al. (hereinafter “Lemmen”) (Patent No.: US 6,725,658 B1).
Regarding claim 1, Lemmen discloses an adjusting device (adjusting device 2, as stated in Abstract) for adjusting a swash plate (12, as seen in annotated Figure 1) of an axial piston machine (axial piston engine 1, see column 2 lines 26-31) comprising: 
(actuating piston 18, as presented in column 2 lines 58-67) which is connected to the swash plate (swash plate 12 of the axial piston engine 1) of the axial piston machine (as best seen in annotated Figure 1, the actuating or adjusting piston 18 is clearly connected to the swash plate 12 via a ball joint 17) via an adjusting lever (defined by the ball joint 17), and 
a regulator (regulating device that is defined by the combination of an actuator 21 and control valve 19, as discussed in column 2 lines 58-67) which adjusts the adjusting pressure acting on the adjusting piston (as noted in column 3 lines 32-36, an actuating pressure defined by the actuator 21 via the control valve 19 builds up in the actuating volume 45, which encloses the cavity 33 of the actuating piston 18) in dependence on a control force (as stated in column 6 lines 5-18) acting on a control piston (valve piston 20) of the regulator (the actuator 21 exerts a control force on the second end 67 of the valve piston 20 opposite to the readjusting spring 34 via a tappet 66, see column 4 lines 5-8 and 20-26), wherein the adjusting piston (actuating piston 18) is connected to the control piston (actuating piston 18 is undoubtedly being connected to the valve piston 20, as illustrated in annotated Figures 1&2) via a feedback spring (readjusting spring 34).  
Particularly, as stated in Abstract, Lemmen performs the adjusting device 2 for adjusting the swash plate 12 of an axial piston engine 1 with a swash-plate construction having an actuating piston 18 which acts on the swash plate 12 of the axial piston engine 1. Notably, in column 2 lines 58-67, Lemmen discloses that the adjusting device 2, which is serving to pivot the swash plate 12, is integrated in a location hole 16 of the housing 6 and consisting of an actuating piston 18, which is axially guided in the location hole 16, connected to the swash plate 12 by the ball joint 17, a control valve 19 inserted into the location hole 16 and an actuator 21 defining a control force for a valve piston 20 of the control valve 19. In addition, in column 6 lines 5-17, Lemmen notes that a control valve 19 for regulating the actuating pressure present in an actuating volume 45 and acting on the actuating piston 18 in accordance with a control force acting on a valve piston 20 of the control valve 19. Essentially, Lemmen’s adjusting device is surely designed such that the regulator adjusts the adjusting pressure acting on the adjusting or actuating piston 18 in dependence on a control force acting on a control piston 20 of the regulator, as instantly claimed.
[AltContent: textbox (Swash plate 12)]
    PNG
    media_image1.png
    811
    729
    media_image1.png
    Greyscale

Furthermore, in column 1 lines 60-67, Lemmen especially states:it is advantageous to design the adjusting piston with a pot-shape so that the adjusting piston holds the readjusting spring and a plate spring connected to the valve piston of the control valve. Likewise, in column 3 lines 14-28, Lemmen specifies: The actuating piston 18 is pot-shaped so that its wall 32 surrounds a cavity 33, which holds a readjusting spring 34 for the valve piston 20 of the control valve 19 still to be described in detail later. The readjusting spring 34 is clamped between the base 35 of the pot-shaped actuating piston 18 and a spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19. 


    PNG
    media_image2.png
    652
    1054
    media_image2.png
    Greyscale

Lemmen then goes on to describe how the readjusting spring 34 is supported on an outside step 43 of the spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19 (see column 3 lines 20-28). As best seen immediately below, Lemmen evidently illustrates as how the spring plate 39, which is readjusting spring 34 that is clearly connecting the adjusting or actuating piston 18 and the control or valve piston with the spring plate 39 that is being formed in the shape of pot. 



    PNG
    media_image3.png
    659
    704
    media_image3.png
    Greyscale

Therefore, Lemmen appears to disclose all aspects of Applicant’s claimed invention.
Regarding claims 2 and 3, Lemmen substantially discloses the adjusting device, as claimed and detailed above. Additionally, in column 3 lines 8-12, Lemmen specifically teaches that the actuating piston 18 is being axially guided in the location hole 16 of the housing 6. More specifically, in column 3 lines 49-53, Lemmen discloses that the valve piston 20, which is designated as the control piston, the valve housing 50, the connection body 46 and the location hole 16 of the housing 6, in which the control valve 19 is inserted, are aligned coaxially with each other. 
[AltContent: textbox (Diameter of the control piston receiving bore  RB20)][AltContent: textbox (Adjusting piston receiving bore RB18)][AltContent: textbox (Control piston receiving bore RB20)][AltContent: textbox (Diameter of the adjusting piston receiving bore RB18)] 
    PNG
    media_image4.png
    652
    1020
    media_image4.png
    Greyscale

Furthermore, as best seen immediately above, Lemmen evidently illustrates as how the control piston 18 is arranged in a control piston receiving bore RB20 and that 
Regarding claim 8 (as best understood), Lemmen substantially discloses the adjusting device, as claimed and detailed above. Additionally, in column 3 lines 42-48, Lemmen teaches: The control valve 19 consists of a permanent, sleeve-shaped connection body 46, in which a tank connection 47 and a delivery connection 48 are provided. The connection body 46 is sealed from the housing 6 by a gasket 49, for example an O-ring. 

    PNG
    media_image5.png
    623
    716
    media_image5.png
    Greyscale

 as best seen in annotated Figure 2, Lemmen evidently demonstrates as how the valve piston 20, including the spring plate 39, is being configured as a stepped piston and mounted in the control piston receiving bore RB20. In fact, Lemmen’s device is certainly designed such that the control piston or valve piston 20 stepped on its outside is mounted in the control piston receiving bore RB20 via a ring, which is defined by gasket 49, at one of its ends, as instantly claimed.

Regarding claim 9, Lemmen substantially discloses the adjusting device, as claimed and detailed above. Furthermore, Lemmen explicitly teaches: A solenoid is especially suitable as an actuator 21, in particular a proportional magnet, the force or excursion of which is proportional to the excitation current. However an electric motor is also particularly suitable as an actuator 21, in particular a stepping motor, which for example transfers a control force proportional to the turning position of the electric motor via a spindle and a spring on the tappet 66 disposed between the tappet 66 and the spindle. The control force exerted on the end 47 of the actuating piston 20 can however also be an hydraulic force, which is present in a pressure chamber formed at the end 67 of the valve piston 20 and acts on the left face of the valve piston 20 in FIG. 2. As such, the Examiner must assert that the regulator, as disclosed by Lemmen, is surely being configured as a volumetric flow regulator or as a power regulator, as instantly claimed. 
Regarding claims 12 and 17, Lemmen discloses an adjusting device (adjusting device 2, as stated in Abstract) for adjusting a swash plate (12, as seen in annotated Figure 1) of an axial piston machine (axial piston engine 1, see column 2 lines 26-31) comprising: 
(actuating piston 18, as discussed in column 2 lines 58-67) connected to the swash plate (swash plate 12, as depicted in annotated Figure 1) of the axial piston machine (axial piston engine 1) via an adjusting lever (defined by the ball joint 17, see annotated Figure 1), 
a regulator (regulating device that is defined by the combination of an actuator 21 and control valve 19, as presented in column 2 lines 58-67) adjusts the adjusting pressure acting on the adjusting piston (as noted in column 3 lines 32-38, an actuating pressure defined by the actuator 21 via the control valve 19 builds up in the actuating volume 45) in dependence on a control force acting on a control piston (valve piston 20) of the regulator (the actuator 21 exerts a control force on the second end 67 of the valve piston 20 opposite to the readjusting spring 34 via a tappet 66, as stated in column 4 lines 5-8 and 20-26), and a feedback spring (readjusting spring 34, as seen in annotated Figure 2) connecting the adjusting piston (readjusting spring 34 is undoubtedly connecting the actuating piston 18 and the valve piston 20, as discussed in column 3 lines 12-22) and the control piston (valve piston 20).
Particularly, as stated in Abstract, Lemmen demonstrates the adjusting device 2 for adjusting the swash plate 12 of an axial piston engine 1 with a swash-plate construction having an actuating piston 18 which acts on the swash plate 12 of the axial piston engine 1. Notably, in column 2 lines 58-67, Lemmen discloses that the adjusting device 2, which is serving to pivot the swash plate 12, is integrated in a location hole 16 of the housing 6 and consisting of an actuating piston 18, which is axially guided in the location hole 16, connected to the swash plate 12 by the ball joint 17, a control valve 19 inserted into the location hole 16 and an actuator 21 defining a control force for a valve piston 20 of the control valve 19. In addition, in column 6 lines 5-17, a control valve 19 for regulating the actuating pressure present in an actuating volume 45 and acting on the actuating piston 18 in accordance with a control force acting on a valve piston 20 of the control valve 19. Essentially, Lemmen’s adjusting device is surely designed such that the regulator adjusts the adjusting pressure acting on the adjusting or actuating piston 18 in dependence on a control force acting on a control piston 20 of the regulator, as instantly claimed. Furthermore, in column 1 lines 60-67, Lemmen especially states:it is advantageous to design the adjusting piston with a pot-shape so that the adjusting piston holds the readjusting spring and a plate spring connected to the valve piston of the control valve. Likewise, in column 3 lines 14-28, Lemmen specifies: The actuating piston 18 is pot-shaped so that its wall 32 surrounds a cavity 33, which holds a readjusting spring 34 for the valve piston 20 of the control valve 19. The readjusting spring 34 is clamped between the base 35 of the pot-shaped actuating piston 18 and a spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19.
Lemmen then goes on to describe how the readjusting spring 34 is supported on an outside step 43 of the spring plate 39, which is connected to a first end 40 of the valve piston 20 of the control valve 19 (see column 3 lines 20-28). As best seen immediately above, Lemmen evidently illustrates as how the spring plate 39, which is fixedly disposed at the first end 40 of the valve piston 20 and forming an upper part of the valve piston 20, is having a pot-shaped body. In fact, Lemmen surely exhibits as how the readjusting spring 34 is being at least partly received in a pot-shaped recess of the control piston. Most importantly, however, is the specific arrangement of the readjusting spring 34 that is clearly connecting the adjusting or actuating piston 18 and the control or valve piston with the spring plate 39 that is being formed in the shape of pot. 


    PNG
    media_image3.png
    659
    704
    media_image3.png
    Greyscale
 
Furthermore, with respect to the method step claimed, as stated in claim 17, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". Thus, the Examiner must assert that Lemmen’s analysis indirectly describes the methodology of adjusting a swash plate of an axial piston machine comprising: connecting an adjusting piston connected to the swash plate of the axial 
 Therefore, Lemmen appears to disclose all aspects of Applicant’s claimed invention.
Regarding claims 13-14 and 18, Lemmen substantially discloses the adjusting device, as claimed and detailed above. Additionally, in column 3 lines 8-12, Lemmen specifically teaches that the actuating piston 18 is being axially guided in the location hole 16 of the housing 6. More specifically, in column 3 lines 49-53, Lemmen notes that the valve piston 20, which is designated as the control piston, the valve housing 50, the connection body 46 and the location hole 16 of the housing 6, in which the control valve 19 is inserted, are aligned coaxially with each other. 
Furthermore, as best seen immediately below, Lemmen evidently illustrates as how the control piston 18 is arranged in a control piston receiving bore RB20 and that the adjusting piston 18 is arranged in an adjusting piston receiving bore such that the control piston receiving bore RB20 and the adjusting piston receiving bore RB18 merge into each other, wherein the adjusting piston receiving bore has a larger diameter than the control piston receiving bore and/or the control piston receiving bore RB20 and the adjusting piston receiving bore RB18 are aligned coaxially to each other, as instantly claimed.  


    PNG
    media_image6.png
    533
    784
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmen in view of Gaisberg et al. (hereinafter “Gaisberg”) (Patent No.: US 6,838,965 B1).
Regarding claim 10, Lemmen substantially discloses the adjusting device, as claimed and detailed above. Additionally, in column , Lemmen specifically teaches that the readjusting spring 34 is tensioned by the movement of the actuating piston 18 and there arises a counter force that opposes the control force of the actuator 21, which with increasing displacement of the control piston 18 in FIG. 2 increases to the left. When such an equilibrium point is reached so that the control force exerted by the actuator 21 corresponds to the counter force exerted by the readjusting spring 34, the valve piston 20 is at its equilibrium point.  
Although Lemmen discloses the majority of Applicant’s claimed invention, he is silent as to the fact that the feedback spring has a non-linear spring characteristic with a progressively rising force-spring travel characteristic curve. 

Gaisberg in the same field of endeavor teaches another electromagnetic actuator that includes two electromagnets spaced apart from one another. Specifically, Gaisberg details: The adjusting or setting means are controlled by control means, dependent on the measured spring forces, in such a manner so that the same energy is stored in both springs in connection with the maximum compression of the springs 61, 62 that is possible during the operation (see column 5 lines 8-13). Further, as depicted in annotated Figure 2, Gaisberg specifies that the spring characteristic curve of the first spring 61 is referenced with F1, and the spring characteristic curve of the second spring 62 is referenced with F2 (see column 3 lines 46-50). 
Especially, in column 5 lines 31-46, Gaisberg also teaches: a method for the adjusting of an electromagnetic actuator with two electromagnets (2, 3) arranged at a spacing distance relative to each other, and an armature (1) movable back and forth along a stroke travel distance between the electromagnets (2, 3) against the force of two springs (61, 62) acting against one another, characterized in that, for each spring (61, 62) the variation (F1, F2) of the spring force is measured, which results if the respective spring (61, 62) is compressed by a spring travel distance corresponding to a the stroke travel distance (Im) of the armature (1), that in connection with the measured variations (F1, F2) of the spring forces, the energy (A1, A2) is determined, which is stored in the respective spring (61, 62) due to the compression thereof, and that the pre-stressing (F10, F20) of one or both springs (61, 62) is set in such a manner so that the same energy (A1, A2) is stored in oth springs (61, 62). However, most importantly in 

    PNG
    media_image7.png
    412
    628
    media_image7.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using springs having non-linear characteristics, as taught by Gaisberg, to the adjusting device of Lemmen, as part of an obvious combination of known prior art structures, in this case the use of a spring in an actuator, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. Thus modified, one skilled in the art would have been reasonably appraised that the feedback spring would be further having a non-linear spring characteristic with a progressively rising force-spring travel characteristic curve, as instantly claimed.
Regarding claim 11, Lemmen and Gaisberg substantially disclose the adjusting device, as claimed and detailed above. Additionally, as best seen immediately below, .

    PNG
    media_image8.png
    316
    349
    media_image8.png
    Greyscale


13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmen in view of Diebolt et al. (hereinafter “Diebolt”) (Pub. No.: US 2014/0147298).
Regarding claim 6 (as best understood), Lemmen substantially discloses the adjusting device, as claimed and detailed above. 
Additionally, in column 3 lines 25-32, Lemmen performs an outside ring groove 44, which is connected by a radial channel 68 to the cavity 33, is provided to lubricate the sliding face of the actuating piston 32. The ring groove 44 also serves as an hydraulic stop. 
Likewise, in column 3 lines 52-67, Lemmen specifies: The communicating channel 51 is connected via a restrictor 54 to the tank connection 47. In the vicinity of the tank connection 47 the valve housing 50 comprises a first ring channel 55, while the valve housing 50 in the vicinity of the delivery connection 48 comprises a second ring channel 56. The valve piston 20 comprises a first annulus 57 connected to the delivery connection 48 through a first radial hole 56, which is sealed by an impervious section 58 and a radial projection 59 of the valve piston 20. In addition the valve piston 20 comprises an annulus 61 communicating through a second radial hole 60 with the tank connection 47, which is sealed by an impervious section 62 and a radial projection 63 of the valve piston 20.  Especially, in column 4 lines 25-31, Lemmen states that the actuating volume is relieved through the tank connection 47 and the actuating pressure drops. In this disclosure, Lemmen teaches: the axial piston engine 1 operating in the embodiment as a hydraulic pump is driven by the shaft 3, sucking hydraulic fluid from a tank 80 and pumping the hydraulic fluid into a working line 81. The working line 81 is connected to the delivery connection 48 of the adjusting device 2. On the other hand the tank connection 47 of the adjusting device 2 is connected through a pressure limiting valve 82 either to the tank 80 or to the working line 81. In the basic position of the pressure limiting valve 82 shown in FIG. 3 the pressure limiting valve 82 of the tank connection 47 connects to the tank 80 (see column 5 lines 29-39). 
In fact, Lemmen undoubtedly illustrates as how the control piston receiving bore and pot-shaped recess, which is disposed within the cavity 33, are being filled with hydraulic fluid. Although Lemmen discloses the vast majority of Applicant’s claimed invention, he does not explicitly disclose specifics as how the entire free volume of the control piston receiving bore and the pot-shaped recess being filled with hydraulic oil at adjusting pressure level. 
Nevertheless, the use of a control piston receiving bore and/or adjusting pressure bore with hydraulic oil in an adjusting device is notoriously well-known in the art, as 
More specifically, in Paragraph [0030], Diebold teaches: FIG. 2 shows an exemplary embodiment of an adjusting device 20 in longitudinal section. An adjusting device of this type has substantially a control valve 24, via which an actuating piston 26 can be adjusted in order to adjust the pivot cradle 18. The adjusting device 20 is configured as power/moment regulator and has a valve bushing 28 which is inserted into a receptacle of the housing 2. The valve bushing 28 has, radially, a pressure connector P, a control connector A and a tank connector T. The pressure connector P is in pressure medium connection with the pressure connector of the axial piston pump 1. The tank connector T is in pressure medium connection with a tank or a suction connector of the axial piston pump 1. The control connector A is connected via a housing-side control oil flow path 30 (only shown using dashed lines) to an actuating space 32 which is delimited by the actuating piston 26 and a cylinder or guide bore of the housing 2. Here, the control oil connection to the actuating space 32 can take place, for example, via end-side grooves of the cup-shaped actuating piston 26; said grooves are not visible in FIG. 2. As an alternative, the control oil can be guided via bores in the sleeve 34 into the actuating chamber, the bores preferably lying in an axial plane which lies perpendicularly on the sectional plane according to FIG. 2.
Further, in Paragraph [0037], Diebold states: By way of small movements out of the control position, control oil is fed to the actuating chamber or discharged from the actuating chamber, in order to maintain the position of the pivot cradle at the prevailing pump pressure.

    PNG
    media_image9.png
    411
    713
    media_image9.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using pressure bores and hydraulic oil, as taught by Diebold, to the adjusting device of Lemmen as part of an obvious combination of known prior art structures, in this case the use of pressure bores and control oil in adjusting devices, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the entire free volume of the control piston receiving bore, and thus, also the pot-shaped recess would be further filled with hydraulic oil at adjusting pressure level, wherein in its wall it would further include at least one adjusting pressure bore and at least one axial bore towards the side of the control piston opposite the pot-shaped recess and would be fluidly connected to the adjusting cylinder receiving the adjusting piston, as instantly claimed.
Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents.
US 9,541,072 B2, US 9,280,160 B2 are cited to show an adjustment device for a hydrostatic axial piston machine of swash-plate design having an adjusting piston arranged in an adjusting piston receiving bore and a control piston, which is arranged in a control piston receiving bore, wherein the control piston receiving bore and the adjusting piston receiving bore are aligned coaxially to each other. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746